 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       VERNON DECK,                                     No. 2:17-cv-234-MCE-KJN (PS)
12                          Plaintiff,
13             v.                                         ORDER
14       WELLS FARGO BANK, N.A., et al.,
15

16                          Defendants.
17

18

19            On October 26, 2018, the Ninth Circuit Court of Appeals reversed and remanded “for

20   Deck’s claims under HBOR [the California Homeowner Bill of Rights Act] only.” (ECF No. 61

21   at 2.) The formal mandate issued on November 19, 2018. (ECF No. 63.)

22            Accordingly, IT IS HEREBY ORDERED that:

23            1. Within 28 days of this order, plaintiff shall file an amended complaint. The amended

24                  complaint shall be captioned “First Amended Complaint”; shall only assert claims

25                  under the California Homeowner Bill of Rights Act; and shall be limited to 30 pages.1

26
27   1
      Because the Ninth Circuit’s remand was limited to claims under the California Homeowner Bill
     of Rights Act, plaintiff is cautioned that an attempt to add additional claims may result in the
28   imposition of sanctions.
                                                        1
 1        2. Any response to the first amended complaint shall be filed within 28 days of the filing

 2           of the first amended complaint.

 3        IT IS SO ORDERED.

 4

 5   Dated: November 28, 2018

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
